Case 8:19-cv-00449-CEH-JSS Document 75 Filed 06/26/19 Page 1 of 3 PageID 1809



                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                           TAMPA DIVISION
                     CASE NO.: 8:19-cv-00449-CEH-JSS

WAHEED NELSON,

      Plaintiff,

vs.

BOB GAULTIERI, Official Capacity as
Sheriff of Pinellas County, FLORIDA
DEPARTMENT OF CORRECTIONS,
CORIZON, LLC, MAXIM
HEALTHCARE SERVICES, INC.,
MATTHEW SWICK, M.D., ALL
FLORIDA ORTHOPAEDIC
ASSOCIATES, P.A., and WITCHNER
BELIZAIRE, M.D.,

      Defendants.
                                       /

      DEFENDANTS CORIZON, LLC, FLORIDA DEPARTMENT OF
        CORRECTIONS AND WITCHNER BELIZAIRE, M.D.’S
       MOTION FOR LEAVE TO FILE A REPLY MEMORANDUM

      Defendants Corizon, LLC (“Corizon”), Florida Department of Corrections

(“FDOC”) and Witchner Belizaire, M.D. (“Belizaire”) (collectively “Corizon

Defendants”) files this Motion for Leave to File a Reply Memorandum as follows:

                                  MOTION

      1.     On May 28, 2019 the Corizon Defendants filed their Motion to

Dismiss or for Summary Judgment [ECF #53].
   Case 8:19-cv-00449-CEH-JSS Document 75 Filed 06/26/19 Page 2 of 3 PageID 1810



            2.       On June 21, 2019, Plaintiff filed his Response in Opposition to the

    Corizon Defendants’ Motion to Dismiss or for Summary Judgment [ECF #73].

            3.       The court will benefit from a reply memorandum as it will clarify the

    issues.

            4.       The undersigned has contacted Plaintiff’s counsel, who does not

    object to this Motion.

            5.       Therefore, the Corizon Defendants request the Court issue an order

    granting its Motion for Leave to File a Reply Memorandum of no more than five

    pages within five days of the order.


                                                      By:        /s/ Gregg A. Toomey
                                                               Gregg A. Toomey
                                                               Florida Bar No. 159689

                                         CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on this 26th day of June, 2019, I electronically
    filed the foregoing with the Clerk of the Court by using the Florida State Filing
    Portal System, which will send a copy of the foregoing via electronic mail to the
    following:

     Linda Bellomio Commons, Esq.                        James V. Cook, Esq.
     Attorneys for Plaintiff                             Attorneys for Plaintiff
     Law Offices of Linda Bellomio                       Law Office of James Cook
     Commons, P.A.                                       314 West Jefferson Street
     PO Box 340261                                       Tallahassee, FL 32301
     Tampa, FL 33694                                     Phone: 850.222.8080
     Phone: 352.610.4416                                 Fax: 850.561.0836
     Fax: 813.265.3010                                   Email: cookjv@gmail.com
     Email: lcommons@aol.com
     Dmheiser1@gmail.com
The Toomey Law Firm LLC  The Old Robb & Stucky Building, Suite 203  1625 Hendry Street  Fort Myers, Florida 33901

                                                          2
   Case 8:19-cv-00449-CEH-JSS Document 75 Filed 06/26/19 Page 3 of 3 PageID 1811



     David O. Doyle, Jr., Esq.                           Paul G. Rozelle, Esq.
     Julie A. Tyk, Esq.                                  Attorneys for Defendant Gualtieri
     Attorneys for Defendant Maxim                       Pinellas County Sheriff General Counsel’s
     Pearson Bitman, LLP                                 Office
     485 N. Keller Road, Suite 401                       10750 Ulmerton Road
     Maitland, FL 32751                                  Largo, FL 33778
     Phone: 407.647.0090                                 Phone: 727.582.6274
     Fax: 407.647.0092                                   Fax: 727.582.6459
     Email: ddoyle@pearsonbitman.com                     Email: prozelle@pcsonet.com
     jtyk@pearsonbitman.com                              Amarcott1@pcsonet.com
     jpreston@pearsonbitman.com
     lrover@pearsonbitman.com

     Mindy McLaughlin, Esq.
     Gabrielle Osborne, Esq.
     Attorneys for Defendants Swick and
     All Florida Orthopaedic Assoc.
     Beytin, McLaughlin, McLaughlin,
     O’Hara, Bocchino & Bolin, P.A.
     1706 E. Eleventh Avenue
     Tampa, FL 33605
     Phone: 813.226.3000
     Fax: 813.226.3001
     Email: jvbarnes@law-fla.com;
     Law-fla@outlook.com
                                                         THE TOOMEY LAW FIRM LLC
                                                         Attorneys for Defendants Corizon,
                                                         FDOC and Belizaire
                                                         The Old Robb & Stucky Building
                                                         1625 Hendry Street, Suite 203
                                                         Fort Myers, FL 33901
                                                         Phone: 239.337.1630
                                                         Fax: 239-337.0307
                                                         Email: gat@thetoomeylawfirm.com,
                                                         alr@thetoomeylawfirm.com, and
                                                         hms@thetoomeylawfirm.com

                                                         By:       /s/ Gregg A. Toomey
                                                                 Gregg A. Toomey
                                                                 Florida Bar No. 159689
The Toomey Law Firm LLC  The Old Robb & Stucky Building, Suite 203  1625 Hendry Street  Fort Myers, Florida 33901

                                                          3
